         Case 6:21-cv-00261-ADA Document 23 Filed 07/14/21 Page 1 of 16




                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                       WACO DIVISION



SABLE NETWORKS, INC. AND
SABLE IP, LLC,                                     Civil Action No. 6:21-cv-00175-ADA

                  Plaintiffs,
                                                   JURY TRIAL DEMANDED
             v.

RIVERBED TECHNOLOGY, INC.,

                  Defendant.


SABLE NETWORKS, INC. AND
SABLE IP, LLC,                                     Civil Action No. 6:21-cv-00261-ADA

                  Plaintiffs,
                                                   JURY TRIAL DEMANDED
             v.

CLOUDFLARE, INC.,

                  Defendant.


                       JOINT MOTION FOR ENTRY OF SCHEDULING ORDER

       Plaintiffs Sable Networks, Inc. and Sable IP, LLC (collectively, “Sable” or “Plaintiffs”)

and defendants Riverbed Technology, Inc. (“Riverbed”) and Cloudflare, Inc. (“Cloudflare”)

(Riverbed and Cloudflare, collectively, “Defendants”) hereby submit this Joint Motion for Entry

of Scheduling Order in Civil Action Nos. 6:21-cv-00175-ADA and 6:21-cv-00261-ADA. Despite

best efforts over multiple meet-and-confers, substantial disputes remain.

       The parties respectfully request the Court’s assistance in resolving these disputes, and

request entry of their respective proposed scheduling orders. A comparison of the Parties’

proposed scheduling orders are attached hereto as Exhibit A. Plaintiffs’ Proposed Scheduling
         Case 6:21-cv-00261-ADA Document 23 Filed 07/14/21 Page 2 of 16




Order is attached hereto as Exhibit B. Defendants’ Proposed Scheduling Order is attached hereto

as Exhibit C.

        Plaintiffs’ Positions

        Sable respectfully requests the Court enter its Proposed Scheduling Order, which is

attached as Exhibit B and incorporates the Markman Hearing and Trial dates set by this Court’s

June 16, 2021 Amended Standing Order and mirrors the Court’s default Scheduling Order

contained in this Court’s Order Governing Proceedings – Patent Cases Version 3.4. Despite the

fact that (1) this case is no more complex than those that routinely proceed in this Court on the

Court’s default schedule, and (2) Plaintiffs—at Defendants’ request—have agreed to reduce the

number of asserted claims to 45 claims before claim construction exchanges begin, Defendants

request radical departures from the Court’s default Schedule, which the Court Ordered the Parties

to incorporate into the Proposed Scheduling Order. No good cause exists for Defendants’ request

to deviate from the Court’s default Scheduling Order.

        A. Defendants’ Requested Scheduling Extensions Are Designed To Gain An Unfair
           Tactical Advantage In Co-Pending Inter Partes Review Proceedings
        Defendant Cloudflare has filed four Inter Partes Review (“IPR”) Petitions—one for each

of the four patents-in-suit asserted against Cloudflare—with the USPTO’s Patent Trial and Appeal

Board (PTAB). In those IPR Petitions, Cloudflare relies on the fact the Court had not yet set a

trial date at the time the Petitions were filed in an effort to avoid discretionary denial of its petition

under 35 U.S.C. § 314(a) and the PTAB’s precedential decision in Apple Inc. v. Fintiv, Inc.,

IPR2020-00019, Paper 11 (PTAB Mar. 20, 2020) (designated precedential May 5, 2020).1



1
  See Cloudflare, Inc., et al. v. Sable Networks, Inc., No. IPR2021-00909, Paper 1 at 77 (PTAB
May 7, 2021) (arguing against discretionary denial of the Inter Partes Review Petition “because
no trial date has been scheduled in [the instant case]”); Cloudflare, Inc., et al. v. Sable Networks,
Inc., No. IPR2021-00969, Paper 1 at 70 (PTAB May 21, 2021) (same); Cloudflare, Inc., et al. v.
Sable Networks, Inc., No. IPR2021-01005, Paper 1 at 79 (PTAB May 28, 2021) (same);

                                                    2
         Case 6:21-cv-00261-ADA Document 23 Filed 07/14/21 Page 3 of 16




        Under the PTAB’s Apple v. Fintiv decision, the PTAB can deny institution based on the

“proximity of the court’s trial date to the Board’s projected statutory deadline for a final written

decision.” IPR2020-00019, Paper 11, at 6. The PTAB explained that this factor weighs against

instituting the IPR if “the court’s trial date is earlier than the projected statutory deadline [for the

PTAB’S Final Written Decision].” Id. at 9. The statutory deadline for the Final Written Decision

in two of Cloudflare’s four IPR Petitions falls after the December 7, 2022 date the Court’s default

schedule provides for the trial of this action, and in one of Cloudflare’s Petitions, the Final Written

Decision deadline falls exactly on December 7, 2022.2 Whether the trial date set by this Court

falls before or after December 7, 2022 could potentially carry significant weight in the PTAB’s

decision whether or not to institute Cloudflare’s IPR petitions.

        Defendants’ request for sweeping departures from the Court’s default schedule omits any

mention of the fact that the significant changes they seek to the Court’s default scheduling order

would significantly benefit them in a collateral proceeding. To the extent Defendants request

extensions to the Court’s default schedule “to gain tactical advantage” in its proceedings before

the PTAB, such ulterior motive is an example of “an improper purpose.” See Fink v. Gomez, 239




Cloudflare, Inc. v. Sable Networks, Inc., No. IPR2021-01067, Paper 1 at 59 (PTAB June 14, 2021)
(same).
2
  Cloudflare, Inc., et al. v. Sable Networks, Inc., No. IPR2021-00969, Paper 4 (PTAB June 7, 2021)
(Notice of Filing Date Accorded mailed June 7, 2021, which leads to a Final Written Decision
deadline of December 7, 2022);Cloudflare, Inc., et al. v. Sable Networks, Inc., No. IPR2021-
01005, Paper 4 (PTAB June 16, 2021) (Notice of Filing Date Accorded mailed on June 16, 2021,
which leads to a Final Written Decision deadline of December 16, 2021); Cloudflare, Inc. v. Sable
Networks, Inc., No. IPR2021-01067, Paper 3 (PTAB June 23, 2021) (Notice of Filing Date
Accorded mailed on June 23, 2021, which leads to a Final Written Decision deadline of December
23, 2021). The Final Written Decision deadlines were calculated by adding 18 months to the mail
date of the Notice of Filing Date Accorded in each IPR Petition. The Patent Owner has three
months after the mailing date of the Notice of Filing Date Accorded in which to file a Preliminary
Response. 37 C.F.R. § 42.107. The PTAB then has three months to issue an institution decision.
35 U.S.C. § 314(b). If instituted, the PTAB then has 12 months to issue its Final Written Decision.
35 U.S.C. § 316(a)(11).

                                                   3
         Case 6:21-cv-00261-ADA Document 23 Filed 07/14/21 Page 4 of 16




F.3d 989, 994 (9th Cir. 2001). At a minimum, Defendants’ improper purpose highlights the lack

of good cause to deviate from the Court’s default schedule.

       B. Defendants Cannot Show Good Cause To Deviate From The Court’s Default
          Schedule
       “Rule 16(b) provides that a scheduling order ‘shall not be modified except upon a showing

of good cause and by leave of the district judge.’ The good cause standard requires the ‘party

seeking relief to show that the deadline cannot reasonably be met despite the diligence of the party

needing the extension.’” S&W Enters. v. Southtrust Bank of Alabama, NA, 315 F.3d 533, 535 (5th

Cir. 2003) (quoting Fed. R. Civ. P. 16(b), 6A Charles A. Wright & Arthur R. Miller, Federal

Practice and Procedure § 1522.1 (2d ed. 1990)).

       Here, the Court entered its Amended Standing Order Regarding Notice of Readiness for

Patent cases on June 16, 2021. Case No. 6:21-cv-00175, Dkt. 14; Case No. 6:21-cv-00261, Dkt.

21. That Order stated that “In all cases, the Markman hearing shall be initially scheduled for

twenty-three (23) weeks after the CMC and should be included in the parties’ proposed Scheduling

Order in accordance with the Court’s Order Governing Proceedings.” Id. at 2 (emphasis added).

Accordingly, Defendants must show “good cause” as to why the Court should deviate from the

schedule it Ordered the Parties to submit—i.e., the Court’s default schedule “in accordance with

the Court’s Order Governing Proceedings.” Id.

       Defendants request significant departures from the Court’s default schedule.           First,

Defendants seek 15 weeks from the CMC—more than double the Court’s default—to prepare

invalidity contentions. Second, Defendants seek a further four week extension to the Court’s

default for the Markman Hearing.        So, before fact discovery even opens, Defendants are

proposing the Court extend its default schedule by nearly five months. Defendants do not (and

cannot) show good cause for the lengthy extensions they seek to the Court’s default schedule.




                                                 4
         Case 6:21-cv-00261-ADA Document 23 Filed 07/14/21 Page 5 of 16



                 1.    This case is no more complex than those routinely governed by the
                       Court’s default schedule.
       After meeting and conferring with Defendants, Sable has agreed to reduce the number of

asserted claims to 45 before the Markman process begins in each of these cases. This Court has

already entered scheduling orders that incorporate the Court’s default schedule with this exact

process in previous cases brought by Plaintiffs involving nearly identical sets of patents. See Sable

Networks, Inc., et al. v. Juniper Networks, Inc., No. 6:20-cv-524-ADA, Dkt. 54 (W.D. Tex.).

       Further, pursuant to the Court’s guidance, Sable’s agreed-to reduction in asserted claims

confirms that no deviation from the Court’s default schedule is necessary. See May 2020:

Scheduling for large number of asserted claims, JUDGE ALBRIGHT PATENT FAQ, available at:

https://www.txwd.uscourts.gov/for-attorneys/judge-albright-courtroom-faq/ (stating that “[i]f

Plaintiff asserts a large number of claims, e.g., 50-60 . . . Plaintiff can either reduce the number of

claims or . . . the Court will extend the schedule to provide extra time for the parties to adequately

brief and prepare for the Markman hearing.”). Consistent with the Court’s guidance, Sable elected

to “reduce the number of claims” for claim construction to a number below the Court’s example

of a “large number.” Defendants ignore the Court’s guidance and ask the Court to force Sable to

both reduce its number of asserted claims before claim construction and dramatically extend the

case schedule.

       This Court has entered Scheduling Orders consistent with its default schedule in cases more

complicated than here, including cases involving the same patents-in-suit here. See, e.g., Sable

Networks, Inc., et al. v. Cisco Sys., Inc., No. 6:20-cv-288-ADA, Dkt. 32 (W.D. Tex. Aug. 11, 2020)

(entering Scheduling Order consistent with the Court’s default schedule in a case involving 118

asserted claims from six patents-in-suit). Earlier this month, defendants in ACQIS LLC v.

ASUSTek Computer, Inc., No. 6:20-cv-966-ADA, Dkt. 25 (W.D. Tex. July 2, 2021), argued the




                                                  5
           Case 6:21-cv-00261-ADA Document 23 Filed 07/14/21 Page 6 of 16




Court should deviate from its default schedule in part because the plaintiff was “asserting 15

patents and 129 claims against 11 consolidated Defendants (most of whom are foreign corporations

located in Asia. . .).” No. 6:20-cv-966, Dkt. 25 at 5-6. Even in ACQIS—a case far more complex

than this one—the Court entered a Scheduling Order consistent with its default schedule. See No.

6:20-cv-966, Dkt. 26 (entering a Scheduling Order that rejected Defendants’ proposed departures

from the Court’s default schedule).

       This case is not uniquely complex; there is certainly not good cause for a five-month

departure from the Court’s standard schedule.

               2.     Defendants attempt to mislead the Court by mischaracterizing
                      schedules from previous Sable cases.
       Defendants argue the Scheduling Orders in previous Sable cases provided for “between 24

and 29 weeks from the CMC to the Markman hearing (versus the 23-week default).” What

Defendants ignore is the time between filing and the Markman Hearing. Defendants cite Sable’s

cases against Dell, Juniper, and Cisco.3 These earlier cases, however, predated the Court’s current

CRSR Related Case practice, as defined in the Court’s Amended Standing Order Regarding Notice

of Readiness for Patent Cases. Defendants ignore the relevant time period before the Markman

Hearing in those previous Sable cases—i.e., the time from the filing of the case until the Markman

Hearing.

       To accept Defendants’ suggestion that the relevant time is simply the delta between the

Case Management Conference (CMC) and the Markman Hearing date assumes that the Defendants

did nothing to analyze the case and prepare their defenses from the time the case was filed until

the CMC. That is clearly not the case. Since these cases were filed, Cloudflare prepared and filed



3
 Defendants also cite the Case Nos. 6:20-cv-00808 (against Nokia), 6:21-cv-00190-ADA (against
SonicWall), and 6:21-cv-00241 (against Forcepoint); however, each of these cases were resolved
before a Scheduling Order was entered.

                                                6
         Case 6:21-cv-00261-ADA Document 23 Filed 07/14/21 Page 7 of 16




four IPR Petitions and Cloudflare’s General Counsel prepared a lengthy blog post demonizing

Sable and Sable Networks’ predecessors. See Doug Kramer, Project Jengo Redux: Cloudflare’s

Prior Art Search Bounty Returns, THE CLOUDFLARE BLOG (April 26, 2021), available at:

https://blog.cloudflare.com/project-jengo-redux-cloudflares-prior-art-search-bounty-returns/.

Riverbed has filed a venue motion, presented a discovery dispute to the Court, and provided initial

venue discovery responses.

       Defendants here suggest their requested extension from the Court’s default schedule is in

line with the time the defendants in Sable’s previous cases were afforded. As the table below

shows, Defendants here seek far more time than the Court provided the previous defendants:

          Case                  Filing Date            Scheduling Order          Time Between Filing
                                                       Markman Date (or             and Markman
                                                      Requested Markman               Hearing
                                                      Date for Defendants)
 Riverbed                       02/25/2021                 03/02/2022                   370 days
 (current Defendant)
 Cloudflare                     03/15/2021                 03/02/2022                   352 days
 (current Defendant)
 Cisco                          04/13/2020                 01/14/2021                   276 days
 Dell                           06/26/2020                 04/02/2021                   280 days
 Juniper                        06/15/2020                 04/02/2021                   291 days
                 3.    Defendants fail to show good cause for their requested eight-week
                       extension of the deadline for invalidity contentions.
       Defendants claim they need 15 weeks—an additional eight weeks beyond the seven weeks

provided by the Court’s default schedule—to complete their invalidity contentions. Defendants

do not offer any explanation as to why the Court’s default schedule would prejudice Defendants’

ability to provide their Disclosure of Initial Invalidity Contentions. Cloudflare’s ability to file IPR

Petitions on the four patents-in-suit asserted against it before the Case Management Conference

undermines the legitimacy of any argument that Defendants require more than double the amount

of time to prepare invalidity contentions other defendants receive as a matter of course under the

Court’s default schedule.



                                                  7
         Case 6:21-cv-00261-ADA Document 23 Filed 07/14/21 Page 8 of 16



               4. Defendants fail to show good cause for a further four-week extension of
                  the Markman Hearing.
       The Court’s default schedule incorporated in the Order Governing Proceedings the Parties

are Ordered to incorporate into their Proposed Scheduling Order already provides 14 weeks from

the identification of proposed claim terms until the Markman Hearing. Defendants claim they

require four additional weeks (on top of the eight additional weeks they propose adding to the time

to serve invalidity contentions) because they claim they require that additional time to “properly

consider, confer, and attempt to narrow and brief claim-construction issues” in this case.

Defendants fail to establish any no good cause to deviate from the Court’s default schedule.

       This case is no more complex than the patent cases routinely before this Court on the

Court’s default schedule.     Cloudflare’s statements to the PTAB completely contradict its

suggestion to this Court that 18 (instead of 14) weeks will be required to “properly consider, confer,

and attempt to narrow” the claim construction issues. According to Cloudflare, the claim

construction issues in this case are minimal. See Cloudflare, Inc., et al. v. Sable Networks, Inc.,

No. IPR2021-00909, Paper 1 at 11-12 (PTAB May 7, 2021) (arguing that there are only two

structures corresponding to the “numerous means-plus function limitations” and that “[t]he

remaining terms of the ‘593 Patent . . . should be given their plain and ordinary meaning under

Phillips.”); Cloudflare, Inc., et al. v. Sable Networks, Inc., No. IPR2021-00969, Paper 1 at 7

(PTAB May 21, 2021) (“[A]ll claim terms should be understood based on their plain and ordinary

meaning . . . . under the Phillips standard.”); Cloudflare, Inc., et al. v. Sable Networks, Inc., No.

IPR2021-01005, Paper 1 at 5-6 (PTAB May 28, 2021) (“[A]ll claim terms should be understood

based on their plain and ordinary meaning . . . under the Phillips standard.”); Cloudflare, Inc. v.

Sable Networks, Inc., No. IPR2021-01067, Paper 1 at 9-11 (PTAB June 14, 2021) (proposing

constructions for only two claim terms, and arguing that other than those two terms, Cloudflare




                                                  8
         Case 6:21-cv-00261-ADA Document 23 Filed 07/14/21 Page 9 of 16




“believes that no express constructions of claim terms are necessary . . . .”).

       Cloudflare argues to the PTAB that the Markman issues in this case are few and simple

while simultaneously arguing to this Court that it requires an additional month (beyond the default

schedule’s 14 weeks) to “consider, confer, and attempt to narrow” the issues. Cloudflare’s

statements are contradictory. Defendants do not offer any explanation (let alone one satisfying the

good cause standard) as to why the issues in this case warrant an additional month to complete the

claim construction process.

       Plaintiffs respectfully request that the Court enter the Scheduling Order attached hereto as

Exhibit B, which is consistent with the Court’s default schedule contained in its Order Governing

Proceedings.

       Defendants’ Positions

       In these related cases, Sable currently asserts 121 total patent claims from six distinct

patents.4 Sable has refused to narrow the asserted claims prior to the deadline for service of

Defendants’ preliminary invalidity contentions. As such, Defendants respectfully ask the Court for

a 12-week extension of early case deadlines, including the deadline for Defendants’ preliminary

invalidity contentions and the Markman hearing, to account for the large number of asserted claims

and the complexity of these related cases.5

       First, Defendants ask that the Court extend the deadline for preliminary invalidity

contentions and technical document production by 8 weeks over the default deadline to allow



   4
       Sable currently asserts 118 claims from five patents against Riverbed, and 98 claims from
four patents against Cloudflare. Three patents and 95 claims are overlapping (i.e., are asserted in
both cases).
    5
       Per the Court’s Amended Standing Order Regarding Notice of Readiness for Patent Cases
dated June 16, 2021 (e.g., No. 21-261, ECF No. 21), Defendants understand that the Court intends
to coordinate these related cases on the same schedule with a single Markman hearing, and
accordingly have proposed a coordinated schedule.


                                                  9
        Case 6:21-cv-00261-ADA Document 23 Filed 07/14/21 Page 10 of 16




Defendants sufficient time to research and respond to the 121 asserted patent claims identified for

the first time only recently (i.e., on June 23, 2021). Defendants requested and Sable refused to

reduce the number of asserted claims prior to preliminary invalidity contentions. Second,

Defendants ask that the Court extend the Markman hearing date by a further 4 weeks over the

default deadline, to afford the parties, once Sable has identified a reduced set of asserted claims,

time to properly consider, confer, and attempt to narrow and brief claim-construction issues.6 This

additional time is needed because Sable asserts six total patents in these cases (only two of which

share a common specification or the same subject matter) and will be asserting between 45 and 90

patent claims as of the Markman hearing (after Sable’s agreed reduction to 45 claims per case). In

the absence of additional time, it is unlikely that the parties will be able to appropriately narrow

the issues or properly brief the issues for Markman, creating undue burden and inefficiency for the

Court and the parties.

       Although the Court’s guidance and past rulings indicate that either a reduction in the

number of claims or an extension of the Markman schedule would be appropriate based on the

number of claims at issue here,7 Sable instead asks the Court to enter its default schedule, without

any adjustments for the complexity and scope of the case, i.e., six distinct patents and 121 total




   6
        Sable has agreed that it will reduce the number of asserted claims to 45 claims in each case
(with Riverbed and Cloudflare each having agreed to a corresponding reduction to 68 invalidity
references), with the reduction coming after the preliminary invalidity contention / technical
document deadline. Depending on the extent of overlap in the two sets of 45 claims that Sable
elects to retain after this reduction, Sable would be asserting between 45 and 90 claims at
Markman.
    7
       For example, the Court’s Frequently Asked Questions guidance provides: “Claim
Construction / May 2020: Scheduling for large number of asserted claims[.] Q. If Plaintiff asserts
a large number of claims, e.g., 50-60, how might that impact the claim construction schedule? A.
Plaintiff can either reduce the number of claims or, if not, then the Court will extend the schedule
to provide extra time for the parties to adequately brief and prepare for the Markman hearing.”
https://www.txwd.uscourts.gov/for-attorneys/judge-albright-courtroom-faq/. As discussed above,
Sable intends to assert between 45 and 90 claims for construction at the joint Markman.


                                                10
        Case 6:21-cv-00261-ADA Document 23 Filed 07/14/21 Page 11 of 16




claims. Sable’s insistence on maintaining the tight, default schedule while at the same time greatly

expanding the expected scope of the case is unreasonable and prejudices Defendants.

        Sable has pointed to two baselines for an appropriate schedule—Sable’s own past cases in

this Court asserting the instant patents, and this Court’s guidance in Hammond Development

International, Inc. v. Amazon.com, Inc. and Hammond Development International, Inc. v. Google

LLC (Nos.       6:19-cv-00355-ADA      and   6:19-cv-00356-ADA,       W.D.    Tex.)   (collectively,

“Hammond”). Defendants agree that each of these baselines is a useful point of comparison, and

each supports Defendants’ proposal here.

        In Sable’s past cases on these patents in this Court,8 where Sable has not settled before a

scheduling order has been entered, Sable has agreed to and moved for schedules allowing between

24 and 29 weeks from the CMC to the Markman hearing (versus the 23-week default), and up to

almost 9 weeks from the CMC for invalidity contentions (versus the 7-week default). Accordingly,

Sable’s own past cases reflect that extension of the Markman timeline and invalidity contentions

deadline may be appropriate, despite its blanket refusal to agree to any extension of the schedule

in the instant cases.

        Even more pertinently, in Hammond, this Court considered competing scheduling

proposals where the plaintiff opened the case by asserting 84 patent claims (from eight patents)

and had agreed to a reduction to 60 asserted claims between invalidity contentions and Markman.

Hammond, No. 6:19-cv-00355-ADA (W.D. Tex. Oct. 18, 2019) (ECF No. 40 (hearing transcript)

at 6, 9, 11-12, 16-17). Notably, the Court resolved the dispute by ordering a schedule that provided

for more than 31 weeks between the CMC and Markman hearing, and nearly 11 weeks after the


    8
        Nos. 6:20-cv-00569-ADA (Sable v. Dell), 6:20-cv-524-ADA (Sable v. Juniper), 6:20-cv-
00808-ADA (Sable v. Nokia), 6:20-cv-00288-ADA (Sable v. Cisco), 6:21-cv-00190-ADA (Sable
v. SonicWall, currently stayed pending completion of settlement), and 6:21-cv-00241-ADA (Sable
v. Forcepoint).


                                                11
        Case 6:21-cv-00261-ADA Document 23 Filed 07/14/21 Page 12 of 16




CMC for the defendants to provide invalidity contentions. Id. at 6-7 (Markman date), 13 (invalidity

contentions deadline). Hammond differs from the present case because, as the Court observed, in

that case the plaintiff had taken the “very rare” step of identifying all asserted claims and providing

representative claim charts together with its complaint, such that the defendants were able to begin

preparing invalidity contentions once they received the complaint (i.e., many weeks before the

CMC). Id. at 9-10, 13-14. Even in that circumstance (not present in this case), the Court entered a

schedule that provided the defendants nearly 11 weeks after the CMC to provide their preliminary

invalidity contentions—four weeks more than Sable seeks to limit Defendants to in this case. Id.

at 13 (setting Dec. 23, 2019 deadline, from Oct. 9, 2019 scheduling conference).

       In this case, Sable asserts more claims than in Hammond—121 claims here, versus 84

claims in Hammond—and Sable chose here not to identify which claims it would assert from the

six patents or to provide charts until one week before the CMC. The instant cases thus present a

substantially heavier burden as to invalidity contentions than in Hammond. And, it appears likely

Sable intends to assert more claims at Markman than in Hammond (up to 90 total claims at

Markman here, versus 60 in Hammond).

       Sable does not engage with Defendants’ proposal. With regard to the IPRs Cloudflare has

filed, Sable ignores that the IPRs do not equate to or substantially reduce the burden of preparing

preliminary invalidity contentions, ignores that the IPRs do not reduce what will be presented to

the Court at Markman (on whichever 45 to 90 claims Sable elects to retain), and ignores that IPR

final written decision deadlines here fall on both sides of the trial date suggested by the Court’s

default timeline of 75 weeks from CMC to trial.9



9
  For example, in contrast with the IPRs, the invalidity contentions will need to cover product art
as well as publications, indefiniteness and written description issues (of which there are many for
these patents), and additional written art—indeed, Cloudflare has represented in each of the IPR


                                                  12
        Case 6:21-cv-00261-ADA Document 23 Filed 07/14/21 Page 13 of 16




       With regard to the ACQIS v. ASUSTek case (No. 6:20-cv-966-ADA) discussed supra, Sable

does not accurately present the case. The Court did not “enter[] a Scheduling Order consistent with

its default schedule,” as Sable asserts above. The Court in that case deferred to the parties’

agreement to an extension of time for preliminary invalidity contentions versus the default

schedule, and also ordered a Markman-to-trial timeline of 59 weeks rather than 52. ACQIS, No.

6:20-cv-966-ADA (ECF No. 25 at 2 (joint motion), ECF No. 26 (entered schedule)). Moreover,

the parties in ACQIS did not disagree at all on the preliminary invalidity contention deadline, but

instead over the Markman setting and one post-Markman deadline. Id., ECF No. 25 at 2, 9. And

the parties’ argument over the Markman date appears to have revolved around the plaintiff’s

assertion that the defendants “manufactured a delay to the Markman hearing schedule by

unnecessarily drawing out the Case Readiness Status Report (‘CRSR’) process”—thereby pushing

the CMC, Markman, and trial dates all back by multiple months. Id. at 3. Indeed, although Sable’s

argument above regarding filing-to-Markman timelines in Sable’s past cases in this Court (such as

276 days from filing to Markman in Sable v. Cisco) is not pertinent,10 it is perhaps a noteworthy

point of comparison that in ACQIS (given the allegedly delayed pre-CMC schedule in that case)

the Court there ordered Markman at 393 days after filing, rather than the defendants’ request for

444 days after Markman—both periods longer than requested here. Id. at 11.




petitions that it will not rely on the publications asserted if the IPR is instituted. Moreover, the
IPRs do not cover all the asserted claims, patents, and issues in these cases that will be addressed
at Markman—including asserted claims with at least 16 means-plus-functions terms that will
require construction if Sable does not drop them, and numerous indefiniteness issues. Defendants
are also cognizant of the Court’s presumed limit of 12 claim terms at Markman (on six patents, as
here), and have asked for additional time on Markman in part to fit within that limitation if at all
possible. (Defendants have asked, and Sable has refused, to agree to jointly petition for additional
claim terms if appropriate.)
10
   Sable has not shown any relevance of the filing-to-CMC timelines in any of the Sable cases, and
certainly has not shown any delay in the instant cases such as seems have been present in ACQIS.


                                                13
        Case 6:21-cv-00261-ADA Document 23 Filed 07/14/21 Page 14 of 16




       Accordingly, Defendants request additional time to prepare invalidity contentions and a 4-

week extension of the Markman timeline. Indeed, as the Court observed in Hammond, “32 claims

is a lot of claims,” No. 6:19-cv-00355-ADA (ECF No. 40 at 16)—and Sable’s current assertion of

121 total claims and request for a Markman on up to 90 claims is more than a lot of claims. See

also Onstream Media Corp. v. Facebook Inc., No. 1:20-CV-00214-ADA (W.D. Tex. June 30,

2020) (ECF No. 34 at 5-6 (hearing transcript) (“I’m going to make sure that I adjust the schedule

to make sure that the defendant has a sufficient amount of time to do everything that it needs to do

in terms of invalidity contentions . . . If it’s 90 claims, all those seem to kind of exponentially

ramp up the amount of work that a defendant would have to do and I want to – I’m very conscious

of that additional work.”)).

       Defendants therefore respectfully assert that, based on the number of patents (6), the

number of asserted patent claims (currently 121 claims, and as many as 90 claims remaining for

Markman), and the complexity of these related cases, an adjustment of the Markman hearing

timeline and related deadlines as requested by Defendants would be appropriate and in the best

interests of the Court and the parties.

                                               Conclusion

       Accordingly, the parties respectfully request the Court’s assistance in resolving these

disputes. Plaintiffs respectfully request the Court enter the Proposed Scheduling Order attached

hereto as Exhibit B. Defendants respectfully request the Court enter the Proposed Scheduling

Order attached hereto as Exhibit C. For convenience, Exhibit A shows a comparison of the

Parties’ respective requests as compared to the Court’s Default Scheduler pursuant to the Order

Governing Proceedings.




                                                14
       Case 6:21-cv-00261-ADA Document 23 Filed 07/14/21 Page 15 of 16




DATED: July 14, 2021                  Respectfully submitted,

                                      /s/ Daniel P. Hipskind

                                       Dorian S. Berger (CA SB No. 264424)
                                       Daniel P. Hipskind (CA SB No. 266763)
                                       BERGER & HIPSKIND LLP
                                       9538 Brighton Way, Ste. 320
                                       Beverly Hills, CA 90210
                                       Telephone: 323-886-3430
                                       Facsimile: 323-978-5508
                                       E-mail: dsb@bergerhipskind.com
                                       E-mail: dph@bergerhipskind.com

                                       Elizabeth L. DeRieux
                                       State Bar No. 05770585
                                       CAPSHAW DERIEUX, LLP
                                       114 E. Commerce Ave.
                                       Gladewater, TX 75647
                                       Telephone: 903-845-5770
                                       E-mail: ederieux@capshawlaw.com

                                       Attorneys for Sable Networks, Inc.
                                       and Sable IP, LLC




                                     15
       Case 6:21-cv-00261-ADA Document 23 Filed 07/14/21 Page 16 of 16




                                             JOHN R. EMERSON
                                              Texas State Bar No. 24002053
                                              russ.emerson@haynesboone.com
                                             STEPHANIE N. SIVINSKI
                                              Texas State Bar No. 24075080
                                              stephanie.sivinski@haynesboone.com
                                             HAYNES AND BOONE, LLP
                                             2323 Victory Avenue, Suite 700
                                             Dallas, Texas 75219
                                             (214) 651-5000 (telephone)
                                             (214) 200-0615 (fax)


                                             STEVEN CALLAHAN
                                              Texas State Bar No. 24053122
                                              scallahan@ccrglaw.com
                                             CHRISTOPHER T. BOVENKAMP
                                              Texas State Bar No. 24006877
                                              cbovenkamp@ccrglaw.com
                                             ANTHONY M. GARZA
                                              Texas State Bar No. 24050644
                                              agarza@ccrglaw.com
                                             C. LUKE NELSON
                                              Texas State Bar No. 24051107
                                              lnelson@ccrglaw.com
                                             JOHN HEUTON
                                              jhueton@ccrglaw.com
                                             CHARHON CALLAHAN
                                             ROBSON & GARZA, PLLC
                                             3333 Lee Parkway, Suite 460
                                             Dallas, Texas 75219
                                             Telephone: (214) 521-6400
                                             Telecopier: (214) 764-8392

                                             Counsel for Defendant Cloudflare, Inc.


                                CERTIFICATE OF SERVICE
       I hereby certify that, on July 14, 2021, all counsel of record who have appeared in this case

are being served with a copy of the foregoing via the Court’s CM/ECF system.


                                                     /s/ Daniel P. Hipskind
                                                     Daniel P. Hipskind



                                                16
